PER CURIAM.
Claude Ray appeals his jury convictions for possession of a firearm by a convicted felon in violation of 18 U.S.C.A. § 922(g)(1) (West 2000) and possession of marijuana with intent to distribute in violation of 21 U.S.C.A. 841(a)(1) (West 1999). The court sentenced Ray to eighty-eight months’ imprisonment on the firearm conviction and sixty months’ imprisonment on the drug conviction. On appeal, Ray attacks the sufficiency of the evidence to support the jury’s verdict. We have reviewed the record, and viewing the evidence in the light most favorable to the Government, we find sufficient evidence to support Ray’s convictions. See Glasser v. United States, 315 U.S. 60, 80, 62 S.Ct. 457, 86 L.Ed. 680 (1942).
Accordingly, we affirm Ray’s convictions and sentences. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.